Matter of Landenberg v Akens (2019 NY Slip Op 06962)





Matter of Landenberg v Akens


2019 NY Slip Op 06962


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND CURRAN, JJ.


961 CAF 18-01319

[*1]IN THE MATTER OF AMANDA MAY LANDENBERG, PETITIONER-RESPONDENT,
vEDWARD BRUCE AKENS, RESPONDENT-RESPONDENT, AND CYNTHIA LOUISE STEVENS, RESPONDENT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (NATHANIEL V. RILEY OF COUNSEL), FOR RESPONDENT-APPELLANT.
D.J. & J.A. CIRANDO, PLLC, SYRACUSE (REBECCA L. KONST OF COUNSEL), FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Family Court, Onondaga County (Salvatore Pavone, R.), entered June 14, 2018 in a proceeding pursuant to Family Court Act article 6. The order, among other things, revoked the visitation rights of respondent Cynthia Louise Stevens with respect to the subject child. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Family Court.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court